Summit App. No. 21521, 2003-Ohio-6012. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Journal Entry filed December 11, 2003:
“Whether a civil litigant may obtain relevant materials from the opposing party via R.C. 149.43, rather than *** civil discovery, during the pendency of their case?”
F.E. Sweeney, J., dissents.
Resnick, J., not participating.
The conflict case is State ex rel. Perrysburg Twp. v. Rossford, 148 Ohio App.3d 72, 2002-Ohio-387, 772 N.E.2d 152.
Sua sponte, cause consolidated with 2003-2198, Gilbert v. Summit Cty., Summit App. No. 21521, 2003-Ohio-6012.